IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DANIELLE SHIPLETT,                                  No. 83202         FILED
                                  Appellant,
                              vs.                                                      JAN 19 2 22
                 KEVIN SHIPLETT,                                                    EUZABETH A.
                                                                                  CLE  OF SU         COURT
                                  Res s ondent.                                   BY
                                                                                        DEPUTY CLE
                 KEVIN MICHAEL SHIPLETT,                              No. 83312
                                  Appellant,
                              vs.
                 DANIELLE NICOLE SHIPLETT,
                                  Res • ondent.

                                     ORDER DISMISSING APPEALS

                            Cause appearing, appellants motions for voluntary dismissal of
                 these appeals are granted. These appeals are dismissed. NRAP 42(b).

                            It is so ORDERED.


                                                         CLERK OF THE SUPREME COURT
                                                         ELIZABETH A. BROWN
                                                                                  -    -N-

                                                         BY:



                 cc:   Hon. Rebecca Burton, District Judge, Family Court Division
                       Carolyn Worrell, Settlement Judge
                       Robbins & Onello, LLP
                       The Law Offices of Frank J. Toti, Esq.
                       Eighth District Court Clerk




 SUPREME COURT
        OF
     NEVADA



CLERK'S ORDER

 (0) 1947
                                                                              dc:.? - 333